Citation Nr: 1604188	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a compensable rating for left arm and right wrist burn scars.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or due to being housebound.  

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and T.C.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The July 2009 rating decision declined to reopen the Veteran's claims of service connection for a right knee disability and a left knee disability, and continued a 0 percent rating for her service-connected left arm and right wrist burn scars.  The January 2011 rating decision denied entitlement to SMC based on the need for aid and attendance or due to being housebound and entitlement to automobile and adaptive equipment or adaptive equipment only.

In March 2010 and October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2014, a Central Office hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

In a decision issued in December 2014, the Board reopened the issues of entitlement to service connection for a right knee disability and left knee disability, and remanded the underlying claims of service connection, along with the remaining issues on appeal, for additional development.  

In May 2015, the Veteran submitted additional evidence/argument in support of her appeal with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Accordingly, the Board accepts the May 2015 submission for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

As noted above, in December 2014, the Board remanded the issue of entitlement to an increased rating for left arm and right wrist burn scars for additional development.  Specifically, the Board requested, in pertinent part, that the Veteran be provided an updated VA examination.  Such an examination was conducted in February 2015.  Based upon those results, in a March 2015 supplemental statement of the case (SSOC), the RO explained that it was recharacterizing the Veteran's claim for an increased rating as claims for service connection for a right hand condition (previously characterized as right wrist scar) and a left hand condition (previously characterized as a left arm scar).  The Veteran's increased rating claim was then adjudicated as a service connection claim.  The Board notes, however, that service connection has already been established for the left arm and right wrist burn scars.  Therefore, the Board resumes the original appeal of entitlement to a compensable rating for left arm and right wrist burn scars, as stated on the cover page.  To the extent that the AOJ finds that separate claims for service connection for a right hand condition and a left hand condition, other than the service-connected left arm and right wrist burn scars, have been raised by the record, the Board observes that in no case will an SSOC be used to announce decisions by the AOJ on issues not previously addressed in a statement of the case (SOC).  38 C.F.R. § 19.31.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Finally, the Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In December 2014, the Board remanded the Veteran's claims (in pertinent part) for new/updated VA examinations.  Such examinations were conducted in February 2015 (by the same examiner).  In May 2015, the Veteran submitted correspondence in which she took issue with and/or disputed several of the findings/results reported by the VA examiner.  Accordingly, this claim is being remanded so that the February 2015 VA examiner (or other qualified examiner, if the February 2015 VA examiner is no longer available) may have an opportunity to review and address the Veteran's May 2015 correspondence, and indicate whether any of her opinions are changed after reviewing the Veteran's comments.

Also in the Veteran's May 2015 correspondence, she requested that she be provided a copy of the February 2015 VA examiner's "resume, [curriculum vitae (CV)], list of publications, list of specialties, etc., such that his/her experience and qualifications may be examined, reviewed, questioned, and/or challenged."  Under these circumstances, the Board is of the opinion that reasonable efforts should be made by VA to comply with the Veteran's request.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).  

Finally, as was explained in the Introduction, the Board previously remanded the issue of entitlement to a compensable rating for left arm and right wrist burn scars, for additional development and readjudication.  After the additional development was completed, instead of readjudicating the claim for an increased rating in an SSOC, as was directed by the Board in its December 2014 remand, the AOJ recharacterized the issue and adjudicated claims of service connection for a right hand condition and a left hand condition.  However, the increased rating claim remains on appeal before the Board.  Therefore, on remand, the AOJ must issue an SSOC for the issue of an increased rating for left arm and right wrist burn scars.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact the February 2015 VA examiner and request that she provide a copy of her resume/curriculum vitae (to include a list of publications, list of specialties, etc., if any).  Upon receipt of such, associate it with the file and provide the Veteran and her representative a copy thereof.  If the requested resume/curriculum vitae is not obtainable, the reasons for such should be noted in the record.  

2. 	Return the claims file (to include this remand) to the February 2015 VA examiner for a supplemental opinion.  If the February 2015 VA examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

The examiner is asked to review the Veteran's May 2015 correspondence and either address and/or reconcile any disputed findings, as indicated by the Veteran in both her letter and handwritten notations on copies of the VA examination reports.  In the supplemental opinion, the examiner should also indicate whether any of her previous opinions are changed after reviewing and addressing the Veteran's comments/concerns.

The need for an additional examination is left to the discretion of the February 2015 VA examiner.  (If any additional examination/opinion is deemed necessary, such an examination should be scheduled and the examiner should be asked to address the same questions.)

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

